Citation Nr: 0123928	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  92-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1961 to August 
1964.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
RO.  

In October 1992 and November 1994, the Board remanded the 
case to the RO for additional development.  

In July 1999, the Board denied the veteran's claim of service 
connection for an innocently acquired psychiatric disorder to 
include PTSD as well as claims of service connection for a 
gastrointestinal disorder and a disability manifested by 
nasal polyps.  The Board also denied a compensable rating for 
service-connected bronchitis.  

In addition, the Board remanded for further development 
issues of service connection for hypertension, heart 
disorder, hearing loss, tinnitus, headaches and dizziness; 
the propriety of the initial rating assigned for service-
connected nicotine addiction, sinusitis and rhinitis; and 
entitlement to a total compensation rating due to individual 
unemployability.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2001 Order, the Court vacated that part of the 
Board's decision that had denied the claim of service 
connection for an acquired psychiatric disorder and remanded 
that matter for readjudication.  

The RO is reminded that further action is still required 
referable to the issues previously remanded by the Board in 
July 1999.  



REMAND

As noted in the Court's January 2001 order, there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Subsequent to the Board's decision, the veteran submitted 
evidence from his private psychologist, James R. Moneypenny, 
Ph.D.  In a January 2001 statement, Dr. Moneypenny stated:  
"In light of the well known pattern of emotional distress 
and disturbance associated with longstanding physical 
disability, it [was] entirely likely that some of [the 
veteran's] disordered mood symptoms [were] secondary to and 
caused by the stress of coping with the long history of 
chronic physical symptoms [of sinusitis, rhinitis and 
headaches]."  

In light of the newly submitted evidence, the RO should 
arrange for a new VA examination to address whether any 
psychiatric disability can be attributed to the veteran's 
service-connected disabilities.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed psychiatric disorder since 
service.  In particular, he should be 
instructed to submit competent evidence 
to support his assertions that he is 
suffering from a seizure disorder due to 
disease or injury that was incurred in or 
aggravated by service.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and likely 
etiology of the claimed psychiatric 
disorder.  All efforts made toward 
conducting the examinations should be 
documented in the claims folder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current psychiatric disability due to 
disease or injury that was incurred in or 
aggravated by service or proximately due 
to or the result of service-connected 
disability.  A complete rationale for any 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  Appropriate action also 
should be taken with respect to the 
issues that had been previously remanded 
by the Board in July 1999.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


